On January 27,2004, the Defendant was sentenced for Count I: Theft, a felony, in violation of Section45-6-301, MCA, to commitment to the Department of Corrections for *84a term of Ten (10) years for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. It is the recommendation of the Court that Defendant be screened for Pre-release. It is further ordered that one-third (1/3) of any earnings by the Defendant in the Montana State Prison or any other correctional institution shall be applied to the restitution/costs ordered in the cause. Five (5) years of Defendant’s sentence are suspended on the terms and conditions outlined in the Judgment given on January 27, 2004; and Count II: Tampering with or Fabricating Physical Evidence, a felony, in violation of Section 45-7-207, MCA, was dismissed.
DATED this 8th day of September, 2014.
On March 29,2004, the Judgment filed February 27,2004, was amended as follows: Page six (6), lines 3-5 should be corrected to read, “shall receive credit for time served in Spokane, Washington, from April 23, 2003 to May 2, 2003 in the amount of Ten (10) days, and at the Missoula County Detention Center from May 2,2003 through January 27, 2004 in the amount of Two Hundred Seventy-one (271) days, for a total of Two Hundred Eighty-one (281) days, with credit toward his fines at the rate of $75.00 per day for a total of $21,075.00.”
On December 19,2012, the sentence imposed on January 27, 2004, was revoked. The Defendant is sentenced for Count I: Theft, a felony, in violation of Section 45-6-301, MCA, to commitment to the Department of Corrections for a term of Five (5) years. The terms and conditions of the deferred or suspended portion of this Judgment are the same as those contained in the Judgment filed on February 27, 2004; and Defendant shall receive credit for time served of 151 days but no credit for “street time”; and other terms and conditions given in the Judgment on December 19, 2012.
On May 9, 2013, the Judgment filed December 28, 2012, was amended as follows: The Defendant was granted an additional 88 days credit for a total of 239 days.
On August 7,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and appeared by Vision Net from Crossroads Correctional Center in Shelby, Montana. The Defendant was represented by Roberta Berkhof, an intern with the Montana Office of Public Defender, under the supervision of Ed Sheehy, Jr, Attorney at Law. The State was not represented. Hon. John Larson, the sentencing judge in this case, appeared and provided information.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rides of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is dearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insuffident to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.